IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIE LEE HARPER,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2520

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed February 23, 2017.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Willie Lee Harper, pro se, for Appellant.

Pamela Jo Bondi, Attorney General; William W. Gwaltney, Randall Lee Page, and
Brett Michael Roy Coleman, Assistant Attorneys General; and Kenneth S. Steely,
General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.